--------------------------------------------------------------------------------

Exhibit 10.6
 

 
FIRST AMENDMENT TO THE
AMEREN CORPORATION LONG-TERM INCENTIVE PLAN OF 1998




WHEREAS, Ameren Corporation (“Ameren”) previously adopted the Ameren Corporation
Long-Term Incentive Plan of 1998 (“Plan”); and


WHEREAS, Ameren wishes to amend the Change in Control provision in the Plan
effective for Awards granted after December 31, 2005;


NOW, THEREFORE, effective solely for Awards of Performance Units granted after
December 31, 2005, Section 9 of the Plan shall not be applicable and the
provisions of Section 9 are replaced by the following:


SECTION 9
CHANGE IN CONTROL


(a) Impact of Event. Notwithstanding any other provision of the Plan to the
contrary, in the event of a Change in Control, all Performance Units shall be
administered in the manner provided under the Award Agreement.


(b) Definition of Change in Control. For purposes of the Plan, a “Change in
Control” shall mean the happening of any of the following events:


(i)  The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (x)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (y) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change of Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A), (B) and (C) of
paragraph (iii) below; or
 
(ii)  Individuals who, as of the Effective Date of this Plan, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of (A) an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or
 
 
 

--------------------------------------------------------------------------------


 
 
on behalf of a Person other than the Board or (B) any agreement intended to
avoid or settle any election contest; or
 
(iii)  Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation (a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 60% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or
 
(iv)  Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
 
Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired beneficial ownership
of more than the permitted amount of the then Outstanding Company Common Stock
or the Outstanding Company Voting Securities as a result of the acquisition of
shares of common stock or voting securities by the Company which, by reducing
the number of shares of Outstanding Company Common Stock or the Outstanding
Company Voting Securities, increases the proportional number of shares
beneficially owned by the Subject Persons, provided that if a Change of Control
would occur (but for the operation of this sentence) as a result of the
acquisition of shares of Outstanding Company Common Stock or the Outstanding
Company Voting Securities by the Company, and after such share acquisition by
the Company, the Subject Person becomes the beneficial owner of any additional
shares of Outstanding Company Common Stock or the Outstanding Company Voting
Securities which increases the percentage of the then Outstanding Company Common
Stock or the Outstanding Company Voting Securities beneficially owned by the
Subject Person, then a Change of Control shall occur.
 


2

--------------------------------------------------------------------------------

